DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on February 22, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 4-6 have been amended; claims 2-3 are canceled; and claims 7-15 have been withdrawn. Accordingly, claims 1 and 4-6 are pending in this application with an action on the merits to follow regarding claims 1 and 4-6.
Because of the applicant's amendment, the following in the office action filed August 03, 2021, are hereby withdrawn: 
Claim Objections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilley US 20180130374.
Regarding independent Claim 1, Hilley discloses a set of footwear (Fig. 1, #1 and #3), comprising: a left foot piece (Fig. 2; Fig. 2 is a representation of both a left and configured to hold a left foot of a first person (¶0013); wherein the left foot piece comprises a first strap (Fig. 2, #13) configured to hold the left foot of the first person (¶0013) and the right foot piece is a second strap configured to hold the right foot of the first person; a right foot piece (Fig. 2; Fig. 2 is a representation of both a left and a right set-up, see ¶0013) configured to hold a right foot of the first person (¶0013); a first attachment member (Fig. 2, #11 [Fig. 2 is a representation of both a left and a right set-up, see ¶0013]) attached to a top surface of the first strap (Fig. 2; ¶0013), wherein the first attachment member is configured to hold a left foot of a second person (¶0013); and a second attachment member (Fig. 2, #11 [Fig. 2 is a representation of both a left and right set-up, see ¶0013]) attached to a top surface of the second strap (Fig. 2), wherein the second attachment member is configured to hold a right foot of the second person (¶00013), wherein the first attachment member and the second attachment member are each selected from a group consisting of a shoe, a slipper, or a sock (Figs. 1-2 and ¶0004).  
Regarding Claim 5, Hilley discloses the set of footwear of claim 1, wherein the first attachment member is removably attached to the first strap (¶0013), and the second attachment member is removably attached to the second strap (¶0013).  
Regarding Claim 6, Hilley discloses the set of footwear of claim 5, wherein the first attachment member is attached to the first strap by a first hook and loop fastener (¶0013; also see Fig. 2, #12 & 14), and the second attachment member is attached to the second strap by a second hook and loop fastener (¶0013; Fig. 1, #12 & 14). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilley as applied to claim 1 above, and further in view of Dance Shoes NPL (hereinafter Dance Shoes).
Regarding Claim 4, Hilley discloses the set of footwear of claim 1, but does not expressly disclose wherein the first attachment member is fixedly attached to the left foot piece first strap, and the second attachment member is fixedly attached to the right foot piece second strap.
Dance Shoes teaches a parent and child footwear combination wherein the first attachment member is fixedly attached to the first strap (Dance Shoes NPL page 4 states, “where the shoes are sewn together to become Dance Shoes”; Page 3 shows the left attachment member on top of the left foot piece), and the second attachment member is fixedly attached to the second strap (Dance Shoes NPL page 4 states, “where the shoes are sewn together to become Dance Shoes”; Page 3 shows the right attachment member on top of the right foot piece).
Both Hilley and Dance Shoes teach analogous inventions in the art of parent and child footwear combination. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hilley with the teachings of .
Response to Arguments
Applicant’s arguments, filed February 22, 2022, with respect to the 35 USC 102 of Claims 1-3 and 5-6 and 35 USC 103 of Claims 1 and 4 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Legeai US 2761223 teaches an apparatus for teaching children to walk
Elnatan US 6325023 teaches a method/apparatus for teaching a child to walk
Moffitt US 20100037488 teaches a multi-point decorative Velcro shoe
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732